DETAILED ACTION
This action is pursuant to the claims filed on November 29, 2018. Claims 1-19 are pending. A first action on the merits of claims 1-19 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-2, 6, 9-13, 15, 18 and 19 are objected to because of the following informalities:  
Claim 1, ln. 4: “a plurality of shanks forming the combs” should be changed to –a plurality of shanks forming each of the plurality of combs--;
Claim 1, ln. 4: “each shank” should be changed to –each of the plurality of shanks--;
Claims 1-2, 6, 9-13, 15, 18 and 19 all recite “the sensing elements”. However, it should recite –the plurality of sensing elements—for consistency.
Claim 8, ln. 1: “the shanks” should be changed to –the plurality of shanks--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “the shank”. However, there is insufficient antecedent basis for said limitation. 
Claim 17 recites “the exposed surfaces”. However, there is insufficient antecedent basis for said limitation.
Appropriate corrections are required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Perlin, and further in view of Han (U.S. PGPub. No. 2018/0078162).
In regard to independent claim 1, 7 & 13 and claims 4-6, 8-9 & 14, Perlin discloses a three-dimensional (3D) comb probe structure (microsystem 2 in Figs. 3A-3D) comprising a carrier (silicon substrate 16); a plurality of combs arranged in the carrier and spaced apart from one another (2-D probe 10 arranged in slots 18 of substrate 16); a plurality of shanks forming the combs (shanks 22 are disposed in a one-dimensional array and are formed from silicon, [0078]). Perlin discloses that a stem portion extending from a single base portion (the shanks 22 extends from a backend 12 as shown in Fig. 3B) and a plurality of sensing elements ([0075]: circular electrodes shown in each of the shaft 22) disposed along the stem portion of each of the shanks and electrically connected to electrical contacts disposed on the single base portion (the electrodes are connected to pads 14 via interconnects, ([0089]). These electrodes are coupled to input/output channels ([0081]). The number of shanks on each of the combs is four and the number of slots on the carrier is four, forming a 4 x 4 arrangement of 2-D electrode array. 
However, Perlin fails to disclose that the single base portion are divided into a plurality of base portions as claimed.
Hans discloses a plurality of shanks forming a 1-D comb-like structure similar to Perlin (see Fig. 3). Specifically, Hans discloses that each of the plurality of shanks comprises a base portion (203 in Fig. 3) and a stem portion extending from the base portion (210 in Fig. 3), wherein the base portions are joined together to form the respective comb-like structure. Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the invention to modify the base portion of Perlin and provide a plurality of base portions corresponding to each of the shanks since it appears that the .
Claims 2, 3, 12, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Perlin and Hans, and further in view of Kinser et al. (hereinafter ‘Kinser’, U.S. PGPub. No. 2017/0209079).
In regard to claims 2, 3, 12 & 16, Perlin/Hans combination discloses the invention substantially as claimed in claims above. However, Perlin/Hans combination is silent as to the sensing elements comprising nano-patterned features arranged in a non-random topography as claimed.
Kinser teaches a nanopatterned electrode for enhanced sensor signal and sensitivity. The nanopatterned structure is uniform (see Figs. 7-9, [0005]-[0008]). Furthermore, Kinser discloses that a biological functionalization material is added to the nanopatterned electrode structure ([0007], [0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor element of Perlin/Hans combination and provide a nanopatterned electrode as taught by Kinser as doing so provides an electrode having enhanced signal and sensitivity as well as mitigate foreign body response ([0004]-[0007]). 
Claims 10-11 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Perlin and Hans as applied to claim 13 above, and further in view of Tooker et al. (hereinafter ‘Tooker’, U.S. PGPub. No. 9,399,128).
In regard to claims 10-11 & 15, Perlin/Hans combination discloses the invention substantially as claimed and discussed above. 
However, Perlin/Hans combination fails to disclose wherein the sensing elements are formed on more than one side of the stem portions and each of the 
Tooker discloses a neural probe (a neural interface as shown in Fig. 4A) comprising a shank (integrated shank 404) and a plurality of sensing elements (top electrodes 408 and bottom electrodes 406) disposed on the top and bottom surfaces of the shank (see cross-sectional view in Fig. 4B). Furthermore, Tooker discloses that two sub-shanks bonded together onto the stiffening shank to form the double-sided electrode arrangement (col. 7, ln. 61-col. 8, ln. 30). Tooker further discusses that the electrode spatial arrangement may vary to thereby create a variety of neural interface arrangements (col. 7, ln. 31-43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Perlin/Hans combination’s plurality of shanks and provide a plurality of sensing elements on various sides of the stem portion as taught by Tooker to provide a variety of neural interface arrangement. Doing so involves routine skilled in the art and a predictable result would ensue. 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perlin and Hans as applied to claim 13 above, and further in view of VanSickle et al. (hereinafter ‘VanSickle’, U.S. PGPub. No. 2007/0265543).
In regard to claims 18 and 19, Perlin/Hans combination discloses the invention substantially as claimed in claim 13 and discussed above. Perlin/Hans combination further discloses wherein the sensing elements are connected to the base portion of the shank by an interconnect wiring ([0089]: metal interconnects for electrical connections). 
However, Perlin/Hans combination is silent as to the base portion comprising a processor and a memory or a local circuits disposed under the sensing elements.
VanSickle discloses providing an integrated chip (IC 20b in Fig. 2) along an array of electrodes. Note that the electrodes and the IC are connected via interconnects (lead wires 14b). VanSickle discloses that the recorder-processing unit (60 as shown in Fig. 7) may be built into an integrated chip (IC 20b) or a local circuit to perform various functions including A-to-D signal conversion, signal conditioning, digital data storage, data transmission and so forth ([0048]). VanSickle explains that performing signal conversions and conditioning before wireless transmission of the signal to an external processing unit (90) improves signal-to-noise ratio since the signal processing is performed ‘on-site’ closer to the source of EEG signal collection ([0032]-[0033]). Furthermore, as evidenced by Han, some of the electrical components for signal conversion or signal conditioning such as A-to-D converter and/or amplifiers may be disposed anywhere along the shank ([0025], circuits 104 along shank 102 in Fig. 1).  Taken together, it would have been obvious to one of ordinary skill in the art to provide the IC or electrical components for signal processing as taught by VanSickle along the shank of Perlin/Hans combination, as doing so improves the signal collected from the electrodes for transmission to an external device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        7/29/2021